SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

400
KA 14-00856
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ERICK GODLEY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered April 21, 2014. The judgment
convicted defendant, upon his plea of guilty, of attempted robbery in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court